Citation Nr: 0711962	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-33 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for degenerative arthritis of the left 
sacroiliac joint, rated as 20 disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to 
December 1985.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which established service connection for sacroiliac 
joint disability with assignment of an initial 20 percent 
evaluation.  

The case was previously before the Board in May 2006 at which 
time it was remanded to afford due process and further 
development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
veteran's claim as reflected in an October 2006 supplemental 
statement of the case and returned this matter to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Degenerative arthritis of the left sacroiliac joint is 
manifested by medical evidence demonstrating intermittent 
muscle spasm and no more than moderate limitation of motion 
due to pain.


CONCLUSION OF LAW

The schedular criteria for rating greater than 20 percent for 
degenerative arthritis of the left sacroiliac joint 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 
5003, 5292, 5294, 5295 (prior to September 23, 2003) and 
Diagnostic Code 5003, 5236, 5237 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter(s) from 
the RO dated in May 2006 and October 2006.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).
 
In correspondence dated in November 2006 the veteran 
indicated that additional evidence would be forthcoming but 
further acknowledged that if such evidence was not submitted 
within 60 days the case should be forwarded to the Board for 
adjudication.  However, on December 12, 2006, the veteran's 
representative indicated that the case ready for 
certification.  More than sixty days have elapsed, and no 
additional evidence has been submitted.  Accordingly, the 
case is ready for adjudication.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

A higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Factual Background

A rating action in August 2002 awarded service connection for 
degenerative arthritis of the left sacroiliac joint as being 
secondary to the veteran's service connected left knee 
disability.  A 20 percent rating was assigned for the low 
back disorder, effective April 30, 1996.  The veteran 
disputed the assigned evaluation of 20 percent, and the 
present appeal ensued.  

The veteran was afforded a VA examination, as noted above, in 
April 1996.  Diagnosis in pertinent part was mild low back 
pain.  X-rays of the lumbosacral spine were taken and 
reported lumbarization of S1 with articulation of transverse 
process with sacrum.  Pleural spaces were well maintained and 
there was no evidence of traumatic or destructive changes 
seen.  

The veteran was afforded a VA orthopedic examination in 
February 1997.  The absence of postural abnormalities and 
fixed deformities was noted.  Musculature of the back 
revealed mild spasm of the paralumbar muscles and tenderness 
at L4-5.  Forward flexion was to 88 degrees and extension was 
to 0 degrees, left lateral was to 20 degrees, right lateral 
was to 22 degrees, rotational left was 12 degrees and 
rotational right was at 14 degrees.  Excessive pain was 
reported during all movements.  The examiner commented that 
the veteran seemed to have exaggerated pain.  There was no 
neurological involvement noted; however, a sensory deficit to 
pinprick below a scar on the left knee was noted.  Diagnosis 
was chronic low back pain with limitation of motion and 
radiological evidence of congenital abnormality of the S1 
vertebra as wells as a mild herniated nucleus pulposa noted 
at L5 - S1.  The examiner additionally commented that the 
veteran's lower back condition was not proximately due to his 
service-connected left knee condition but might have 
aggravated pain in the preexisting congenital back condition.  
CT scan of the lumbar spine dated in February 1997, reported 
L5 - S1 central caudal herniated nucleus with mild 
compression upon the ventral aspect of the thecal sac.  
Transitional vertebrae with partial lumbarized S1 spur at 
left S1 joint.  

The veteran was afforded a VA orthopedic examination in 
February 2000, and the examiner related that the veteran had 
no back problems until 1997.  The veteran complained of low 
back pain since 1997 in the buttock area when he sat too long 
or stood too long.  The veteran involved in a home exercise 
program.  On physical examination, the veteran could forward 
bend 82 degrees and extend backward to 26 degrees.  Left 
lateral flexion was to 36 degrees, right lateral flexion was 
to 32 degrees.  He could turn to the left 30 degrees and turn 
to the right 32 degrees.  The examiner also noted pain in the 
low back at the end of range of motion.  The examiner also 
noted spasm but no weakness and only vague tenderness over L5 
and S1 at the left SI joint.  Straight leg raising was 
positive on the left side at 65 degrees.  Patrick's test was 
negative.  There were no postural abnormalities.  Musculature 
of the back showed spasms in the paralumbar area.  There were 
no neurological abnormalities noted.  The examiner referenced 
an August 1999 magnetic resonance imaging (MRI) showing 
compromised bilateral foramina with bulging of the annulus.  
There was small disc prolapse at L4-5.  A February 2000 X-ray 
film of the back revealed lumbarization at S1 with 
articulation of the transverse process of L4-L5 and 
degenerative changes.  

The veteran was afforded a VA orthopedic examination in July 
2002.  Range of motion studies revealed forward bending to 80 
degrees, backward extension to 28 degrees, left lateral 
extension to 40 degrees, right lateral flexion to 38 degrees, 
turning to the left 32 degrees, turning to the right 32 
degrees.  The veteran reported severe pain at the left 
sacroiliac joint and upper part of the buttock at the end 
stage of forward bending and left lateral flexion.  There was 
no pain in the back.  Pain in left sacroiliac joint was the 
main problem.  He demonstrated no objective evidence of 
painful motion, no spasm and no weakness.  There was no 
tenderness to the lumbar spine but there was tenderness at 
the left sacroiliac joint.  Diagnosis in pertinent part was 
chronic left sacroiliac degenerative arthritis and low back 
diffuse bulge at L4-5 and bilateral neural foramina.  
Lumbarization of S1 vertebrae with articulation with left L4-
5 transverse process.  At the time of the examination the 
spine had no local tenderness or limitation in range of 
motion.  

A July 2003 VA outpatient treatment record noted that 
sacroiliitis continued to be troublesome.  The examination 
noted that if back pain was persistent a corset could be 
considered.  Knee pain was tremendously improved.  He was 
also given a refresher for lumbar strengthening exercises.  

Orthopedic clinic noted dated in October  2003, noted that 
the veteran has been treated for sacroiliitis which continued 
to be troublesome on the right.  Back pain was reported as 
significantly less troublesome than the veteran's knee pain.  
The back examination produced a positive Faber test on the 
right only and mild tenderness to palpation of the right 
sacroiliac joint.  X-rays revealed lumbarization of S1 with 
mild degenerative changes and very mild L5 - S1 disc space 
narrowing, no abnormality of S1 joints noted.  

The veteran was afforded a VA orthopedic examination in 
December 2004.  He had established degenerative arthritis of 
the left sacroiliac joint and transitional lumbarization of 
S1, symptomatic.  At the time of the examination he 
complained of low back pain which varied from two to four in 
the scale of one-to-ten.  He claimed flareups and that cold 
weather moving in a certain way could be precipitating 
factors.  He has to use analgesic cream or a heating pad.  
During flareups his pain increased to five.  He had no 
associated symptoms.  The thoracolumbar spine demonstrated 
forward flexion 0 to 70 degrees, backward extension 0 to 22 
degrees, left and right lateral flexion 0 to 30 degrees, and 
bilateral rotation 0 to 26 degrees.  He got pain at the low 
back at the end of all back movement.  Five repeat of range 
of motion decreased motion 10 degrees, pain increased to four 
on a scale of one-to-ten, mild increase in weakness and lack 
of endurance, no increase in fatigue, pain is the major 
functional impact.  He demonstrated a negative sensory 
neurological examination.  Reflexes were two plus and motor 
was 5/5.  Lasegue sign was negative.  Waddell test was 
negative.  He also was negative for intervertebral disc 
syndrome.  Lumbosacral spine X-ray performed in October 2003 
was essentially unchanged since 2000.  

Outpatient treatment records from April 2005 reflect that the 
veteran denied any complaints of pain other than as to his 
left knee.  

Analysis

During the course of this appeal, the criteria for evaluating 
back disorders was revised.  Pursuant to VAOPGCPREC 7-2003, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  

Under the old regulations, the veteran's service connected 
sacroiliac joint was evaluated according to the following 
criteria:


528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5294
Sacro-iliac Injury and Weakness
5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

Effective September 23, 2003, the diagnostic criteria for 
evaluating back disorders was revised:

The Spine
523
6
Sacroiliac injury and weakness
General Rating 
Formula
523
7
Lumbosacral or cervical strain 

524
2
Degenerative arthritis of the spine 
(see also diagnostic code 5003)





General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Rating
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should 
be considered normal for that individual, even though it does 
not conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

Under the old evaluation criteria, a sacroiliac disability 
was considered under the criteria for lumbosacral strain 
under Diagnostic Code 5294.  Applying the facts of the case 
to the older version of the regulations in effect to 
September 25, 2003, the Board finds that there is no basis to 
assign an evaluation greater than 20 percent for the service 
connected sacroiliac disability.  The objective medical 
evidence demonstrates that there is muscle spasm as of 
February 1997 and no more than moderate limitation of motion 
due to pain, such that the assignment of a 20 percent 
evaluation on application of either Diagnostic Code 5292, 
5294 or 5295 is warranted.  However, there is no medical 
evidence of severe limitation of motion, severe lumbosacral 
strain, listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral  motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or abnormal mobility on forced motion, such that 
assignment of an evaluation greater than 20 percent could be 
justified.  Additionally, there is no objective demonstration 
of severe intervertebral disc syndrome manifested by 
recurring attacks with intermittent relief that would support 
the assignment of an evaluation under Diagnostic Code 5293.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, the Board also notes that service connection is not 
established for intervertebral disc syndrome; accordingly, 
the criteria for evaluation of that disability are not for 
application.  

In addition, even if associated discogenic symptomatology 
were inextricably intertwined with the veteran's service-
connected sacro iliac disorder, the resulting evaluation 
would not be more favorable.  For example, apart from 
occasional reference to muscle spasm, no neurological 
abnormality was noted on the February 1997 or February 2000 
examination.  Accordingly, a higher evaluation pursuant to 
the diagnostic criteria for intervertebral disc syndrome 
would not be for application.   

The September 23, 2002, revisions also specifically provided 
for alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  It is significant to note that previously the 
rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  Notwithstanding, the 
veteran has not demonstrated the necessity of doctor 
prescribed bedrest since those criteria were adopted.  
Moreover, no appreciable neurological has been identified in 
a clinical setting since September 2002, such that assignment 
of a separate evaluation for a neurological component would 
not be warranted.

Applying the objective facts of the case to the revised 
version of the rating schedule that was implemented on 
September 26, 2003, the Board also finds no basis to grant 
the veteran a rating increase in excess of 20 percent for the 
disability at issue.  The medical examination conducted in 
December 2004, showed that the low back movement was not 
limited to less than 70 degrees of forward flexion of his 
thoracolumbar spine, and that the combined range of motion of 
the thoracolumbar spine was approximately 200 degrees.  There 
was no evidence of ankylosis of the spine.  Thus, a claim for 
a rating increase in excess of 20 percent for the service 
connected sacroiliac disability under the provisions of 
Diagnostic Code 5236 or 5237 must be denied.

The Board recognizes that the veteran has consistently voiced 
complaints of pain associated with his sacro iliac 
disability.  In this regard, the provisions of 38 C.F.R. §§ 
4.40, 4.45 with respect to pain must also be considered when 
a disability is reviewed under the provisions of the 
diagnostic criteria.  VAOPGCPREC 36-97 (December 12, 1991).  
However, the evidence does not show that there is any 
appreciable additional loss of range of motion due to pain in 
his service connected disability.  While it is at once clear 
from the record that the veteran suffers pain associated with 
his sacro iliac disability as well as no more than moderate 
loss of range of motion of the lumbar spine, even considering 
the functional loss due to pain, the Board must find that the 
preponderance of the evidence is against entitlement to any 
higher evaluation.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the  
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes  that 
the veteran's back pathology has not necessitated  frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with his 
employment.


ORDER

Entitlement to increased evaluation for degenerative 
arthritis of the left sacroiliac joint is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


